Fourth Court of Appeals
                                 San Antonio, Texas
                                         May 1, 2014

                                     No. 04-12-00623-CV

                      TEAL TRADING AND DEVELOPMENT, LP,
                                   Appellant

                                              v.

           CHAMPEE SPRINGS RANCHES PROPERTY OWNERS ASSOCIATION,
                                  Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 06-500A
                          Honorable Michael Peden, Judge Presiding


                                       ORDER
Sitting:       Sandee Bryan Marion, Justice
               Rebeca C. Martinez, Justice
               Luz Elena D. Chapa, Justice


     A majority of the justices who participated in the panel’s decision of the case denies
Champee Springs’s motion for rehearing. See TEX. R. APP. P. 49.3.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court